Citation Nr: 1451405	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  06-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to August 1966, and from February 1967 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) initially arose from an April 2005 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for PTSD.

As noted above, in the June 2005 rating decision, the RO denied service connection for PTSD.  However, given the evidence of record (including a diagnosis of depressive disorder) the Board had previously recharacterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In October 2009, the Board, inter alia, remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  

Subsequent to the Board's October 2009 remand, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO, as well as a Board video-conference hearing.  In June 2011, the Veteran testified before a DRO at the RO while in February 2012, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge at the RO.  Hearing transcripts have been associated with the claims file.

In March 2012, the Board, inter alia, denied the instant claims.

The Veteran subsequently appealed the March 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court, inter alia, granted the Joint Motion for Remand (JMR) filed by representatives of both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the JMR.

In August 2013, the Board, inter alia, remanded the claims for service connection to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After completing the requested action, the AOJ continued to deny the claims (as reflected in a September 2014 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

Although the Veteran previously had a paper claims file, this appeal is now being processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through December 2011; such records were considered in the January 2012 SSOC.  The remaining documents in the Virtual VA file are either irrelevant to the claims on appeal or duplicative of those documents contained in the VBMS file.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Although medical evidence indicates that the Veteran has displayed some PTSD symptoms and the record includes a positive PTSD screen test, persuasive medical opinion evidence on the question of diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.

3.  Psychiatric disabilities other than PTSD were first diagnosed many years after the Veteran's discharge from service, and the only medical opinion to address whether any psychiatric disability(ies) other than PTSD-currently, adjustment disorder and depression-is/are medically related to service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).

2.  The criteria for service connection for psychiatric disability other than PTSD are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).   Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in February and November 2004 pre-rating letters and a March 2006 post-rating letter, the AOJ provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection for PTSD and for psychiatric disability other than PTSD, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The February and November 2004 letters specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R.          § 3.159 then in effect).  The April 2005 AOJ rating decision reflects the initial adjudication of the claim after issuance of the February and November 2004 letters. 

The March 2006 letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the January 2012 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim). 
Moreover, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the report of a December 2010 VA examination and addendum opinions.  Also of record and considered in connection with the appeal is the transcripts of the Veteran's June 2011 DRO hearing and February 2012 Board hearing, along with various written statements provided by the Veteran, and by his representative, friends, and family members, on his behalf.  The Board also finds that no additional AOJ action to further develop the record in connection with either claim, prior to appellate consideration, is required. 

The Board notes that, in an August 2013 letter, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed disorders, and requested that he complete appropriate authorization form(s) (as instructed by the Board in its August 2013 remand) to enable VA to obtain any private treatment records.   However, the Veteran did not respond to this letter.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).   Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required.

The Board also acknowledges that the Veteran has argued that the December 2010 examination and addendum opinions were inadequate and based upon inaccurate findings.  He indicated that the examiner inaccurately reported that the Veteran used marijuana in high school, and that the examiner inaccurately reported that the bulk of the Veteran's stressful experiences were not related to combat and occurred while the Veteran's ship was at port.  The Veteran also alleges that the examiner misrepresented some of the Veteran's psychiatric test responses.  The Board is mindful of the duty to provide an adequate examination if one is undertaken.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   However, in this case, the December 2010 VA examination and addendum opinions are adequate.  The examination report reflects that the examiner reviewed the claims file, interviewed the Veteran, provided a thorough and detailed report, rendered a diagnosis and provided reasons for why certain diagnoses were not appropriate, and provided an explanation for his conclusions.  To the extent that the Veteran reports inaccuracies in his history and stressors, the inaccuracies alleged are inconsequential to the determination of diagnosis and relationship to service.  There is also no indication that the examiner misrepresented any psychiatric testing results.  As such, there is sufficient medical evidence of record for the Board to make a decision in this case, and further remand for additional medical evidence is unnecessary. 

In its October 2014 Informal Hearing Presentation, the Veteran's representative further argued that the December 2010 examination and addendum opinions violated the Court's holding in Buchanan as the Veteran was competent to describe his current symptoms and, in the absence of a finding that he was not credible, his assertions held more probative weight than the VA examination.  The Board notes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 133 (Fed. Cir. 2006).  As discussed below, matters of medical diagnosis for disability and nexus are not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose PTSD or other psychiatric disability, to render a diagnosis as to a current disability related to PTSD or other psychiatric disability or to opine as to the etiology of any PTSD and/or psychiatric disability other than PSTD, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  The representative's argument is therefore without merit.

As regards the DRO and Board hearings, it is noted that, in Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and the hearings were legally sufficient.

During the June 2011 hearing, the presiding DRO enumerated the issues on appeal-namely, service connection for PTSD and psychiatric disability other than PTSD.  The Veteran provided testimony regarding his in-service stressors, to include the incidents involving his commander, and his post-service psychiatric treatment.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the presiding DRO pertaining to the Veteran's contentions regarding his in-service stressors and the bases for denial of the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.

With regard to the February 2012 Board hearing, the undersigned Veterans Law Judge also enumerated the issues on appeal.  The Veteran again testified regarding his in-service stressors, to include the incidents involving his commander as well as the attempted suicide of R.C. in April or May 1968.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned Veterans Law Judge pertaining to the Veteran's post-service treatment and the bases for denial of the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.
Although the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any existing evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that any additional evidence had been overlooked with regard to the instant claims.  

Pursuant to the November 2012 JMR, the Board instructed the AOJ to determine whether R.C.'s official personnel file could be obtained to verify the purported suicide attempt in its August 2013 remand.  In response, the AOJ requested information about the purported suicide attempt of R.C. from the Defense Personnel Records Information System (DPRIS) in October 2013.  A February 2014 Personnel Information Exchange System (PIES) response indicated that R.C.'s full name and service number or social security number was required in order to obtain the service personnel records.  In a June 2014 letter, the Board requested that the Veteran provide the complete social security number, branch of service and full name of R.C. to enable a search of the personnel records to be conducted.  The Veteran was also informed that VA had conducted a search of its own records and had discovered three individuals with the name of R.C. who were also Naval Personnel.  He was also informed that two of these individuals had left service before the Veteran had entered service and that third individual had a period of service from January 1964 to April 1967, a year before the alleged suicide attempt.  

Further, in a July 2014 statement, the Veteran wrote that he did not have the social security number of R.C., that he knew that R.C. had a four year enlistment, and that a service period from January 1964 to April 1967 would be "short."  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) (violation when the examiner made the ultimate determination required by the Board's remand.)   Based on the foregoing, the Board finds that the AOJ has substantially complied with the mandates of its remand.  See Stegall, supra.  

The Board also notes the argument of the Veteran's representative, as detailed in its October 2014 Informal Hearing Presentation, that VA has not exhausted all possible efforts in identifying R.C.  Specifically, the representative argues that VA's gravesite locator lists 10 individuals with the initials of R.C., to include three individuals who were listed as having served in the Navy along with other individuals were identified as having served in the Marines Corps.  The Board's review of VA's Nationwide Gravesite Locator, which is administered by the National Cemetery Administration, also reveals 10 individuals with the name R.C. and includes three individuals listed as having served with the Navy.  Of these three individuals, two were identified as having served during World War II and the third was identified as having served during the Korean War, all many years prior to the purported suicide attempt by R.C. in April or May 1968.  Finally, the Veteran specifically indicated that the R.C. was in the Navy in his July 2014 statement.  This argument is therefore without merit. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.   See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Factual Background

No psychiatric complaints, findings, or diagnoses were documented in service.  The Veteran's September 1968 discharge examination report reflects that the Veteran was psychiatrically normal.

The Veteran service personnel records reflect that he served on the U.S.S. Bon Homme Richard from April 1967 to October 1968.  He is in receipt of the Vietnam Service and Campaign Medals.  Performance records reflect that the Veteran was performing well and improving in October 1967.  However, in April 1968, it was noted that while the Veteran could perform many jobs, he did not assume responsibility and tended to be lax in military appearance.  These records also reflect that the Veteran was disciplined for using the officers' passageway as access to his berthing space in May 1968.  He was given 15 days suspension.  In September 1968, it was noted that the Veteran performed with minimal effort and did "nothing well."  It was noted that the Veteran seemed to pay no attention to instruction.

Various written statements from the Veteran indicate that he believes that he was harassed and mistreated while service aboard the U.S.S. Bon Homme Richard by his Lieutenant Commander (Wiltgen), who did not like the fact that he was activated from reserve duty.  He indicated that the commander restricted his leave from the ship.  Also, he reported that a petty officer (Yort) led him through the ship to a catwalk in attempt to persuade the Veteran to commit suicide.  He indicated that these experiences affected his performance of service duties. 

Post-service records include an October 2004 report from the Spokane Veteran's Outreach Center.  The Veteran then reported that he felt he had some PTSD symptoms and wanted more information on the diagnosis.  He indicated that he had recurrent nightmares since the early 1970s and experienced a high level of anxiety. In November 2004, it was noted that his nightmares seemed to be correlated to stressors from military service.

An undated statement from a fellow shipmate, P. D., reflects his observation that Wiltgen had a particular disliking for the Veteran because of his reserve status, and that the Veteran was the only reserve member with a petty officer's rank upon arrival to active duty.  He recalled that the Veteran had been restricted to ship by Wiltgen for three consecutive in-port periods until the captain stepped in.  He did not have a particular recollection of any incident involving Yort, but noted that he would not have "put anything past" him, and that he himself had issues with Yort. 

A June 2005 statement from the Veteran's sister reflects that she and the Veteran were very close going up and that the Veteran was very happy and social prior to service.  However, she noted a change in the Veteran's demeanor and behavior after his return from service.  She expressed her belief that the Veteran changed due to his military service.

An April 2006 statement from the Veteran's friend, D. R., indicates that he had known the Veteran since 1970.  He discussed the Veteran's difficulties with obtaining and maintaining employment and housing following service.  He noted that the Veteran did confide in him regarding his Navy experiences regarding a superior who used him as a scapegoat or an example.  This treatment included numerous work details where he was forced to handle large bombs, which he knew would be dropped on people.  He noted that the Veteran expressed that he was having nightmares about these experiences.

On VA examination in December 2010, the examiner indicated that he has thoroughly reviewed the Veteran's claims file, including service and post-service treatment records, prior to examination.  The Veteran reported that growing up, his father was very strict and rigid, sometime physically abusive, and often very critical. He indicated that he was sensitive to the way he was treated, but got along better with his mother and siblings.  He had no significant behavior problems in school, though he did smoke marijuana and drink alcohol on occasion, and perhaps on a monthly basis in his last two years of high school.  He then joined the reserves and was activated to an aircraft carrier. 

The Veteran indicated that he was doing fine until a warrant officer came aboard who disliked reservists.  He indicated that the officer made his life miserable, and was assigned difficulty detail unloading explosive materials, even though he knew that this was difficulty them. He felt that the warrant officer unfairly singled him out for discipline, and at one point withheld his liberty pass for over 100 days, basically restricted him to the boat for that period of time.  He also cited an incident where a petty officer walked him to a remote part of the carrier and made him stand on a catwalk close to the water while telling him that "no one will miss you if you are gone."  The petty officer then walked away, leaving the Veteran upset and confused.  He also indicated that at one point one of his few friends on the board attempted to commit suicide by taking some sleeping pills, which the Veteran witnessed.  The Veteran also noted that towards the end of his enlistment, he began to perform poorly, sometimes on purpose.  The examiner noted that he did not mention any trauma or difficulties related to the aircraft carrier's combat duties while in the Gulf of Tonkin.

With respect to chemical dependency history, the Veteran reported that he smoked marijuana off and on until roughly 1977, but had used this drug only occasionally since then.  He also stated that he used to drink a fair amount back then, but did not feel that it was a significant problem for him.  As regards his mental health history, the Veteran stated that he attended counseling on 4 or 5 occasions in 2004 and 2005 at the Spokane Veterans Outreach Center.  He stated that he had hoped to "unblock some military stuff" as well as inquire about the service connection process.  He reported that he went to Spokane Mental Health at one point in the 1980s when he felt somewhat depressed, but he was turned off by the bureaucracy and paperwork and did not pursue it. 

The December 2010 examiner conducted a mental status examination, as well as psychological testing.  It was noted that the results of the Personality Assessment had to be interpreted with caution, as the Veteran tended to downplay any positive qualities he may have.  The results indicated a fair amount of anxious arousal and depression, as well as some idiosyncratic thinking.  He also displayed some antisocial tendencies and difficulties maintaining positive relationships.  Upon further questioning, the examiner noted that the Veteran tended to over-interpret some of the questions, and thus his high score on the schizophrenia scale reflected this rather than any truly psychotic symptoms.  The examiner also noted that the Veteran's score on the Mississippi Scale of Combat Stress was 109, which is well below the means of those diagnosed with PTSD.  The examiner indicated that, taken as a whole, the Veteran's test results reflected somewhat more distress than he presented in interview, and may reflect a small degree of exaggeration. 

In conclusion, the examiner noted that at present, the Veteran did not have sufficient signs or symptoms to meet any criteria for a psychiatric disorder.  He noted that the Veteran described lifelong history of fluctuating symptoms around depressed and anxiety, but he seemed to function fairly well when employed, which he had been for the vast majority of the past 25 years.  He acknowledges some anxiety and worry when unemployed about his finances, which the examiner noted was only natural.  He described no corroborated stressors in the Navy that would meet criterion A for PTSD, and he did not convey any symptoms related to fear of attack by the enemy at all.  The examiner did not assign any psychiatric diagnosis, PTSD or otherwise. 

An April 2011 VA mental health intake report (completed by the December 2010 examiner), contained in the Veteran's Virtual VA file, reflects that the Veteran thought that the appointment was for a second opinion for PTSD symptoms.  He expressed that he knew he was not diagnosed with PTSD on examination in December 2010, disagreed, and was seeking a PTSD diagnosis.  As this was the same examiner, he indicated that his points of disagreement were discussed at some length.  It was noted that the Veteran was civil and courteous throughout this discussion, though clearly unhappy.  After a mental status examination, a diagnosis of adjustment disorder, rule out PTSD, was assigned.

A May 2011 VA intake assessment notes diagnoses of substance abuse (cannabis, alcohol) by history, depression by history, rule out possible PTSD.

A VA outpatient treatment report dated in July 2011 reflects that the Veteran was angry that he did not have a PTSD diagnosis.  When asked what his PTSD symptoms were, he reported that he guessed anxiety and a lack of being able to visualize a productive future.  When asked if he had any other symptoms, he said "when you have been suffering from something for 40 years it becomes you.  It becomes difficult to analyze what is and what isn't.  My stressor statements in my claim are pretty detailed.  Right at this minute I don't have any in particular."  He indicated that over the past two weeks, he had experienced anxiety, frustration and anger at being kept in the dark.  He also indicated that one of the reasons he refused medications was potential "hives."  He stated that he had been dealing with PTSD for 40 years and "right now I am better off than I have been throughout my life."

After eliciting a complete mental health history and discussing the Veteran's service stressors, the examiner assigned a diagnosis of depression, not otherwise specified. It was noted that the Veteran refused anti-depressant medication.

Given this intake assessment reflecting diagnosis of psychiatric disability, the December 2010 examiner was asked to provide an addendum opinion with respect to the etiology of any currently diagnosed psychiatric disability.  In July 2011, the examiner reiterated that the Veteran had not been diagnosed with PTSD and that he did not meet the diagnostic criteria for PTSD. 

In September 2011, the examiner noted that he was asked to clarify the existence of any psychiatric problems and opine as to whether or not they related to his time in military service.  The examiner noted that in both the mental health intake assessment done by himself in May 2011 and the psychiatric assessment done in July 2011, the Veteran was diagnosed with adjustment disorder and depression not otherwise specified, respectively.  He indicated that these notes reflect that it was somewhat difficult to reach a definitive diagnosis with the Veteran since his symptoms and complaints were not always clear, and he reported that his symptoms tend to come and go.  The examiner further noted that the Veteran's difficulty adjusting stemmed from his lack of employment and having less income than he was used to; thus, he opined that this was the cause of the Veteran's adjustment disorder.  The examiner also indicated that the diagnosis of depression not otherwise specified also reflects this difficulty and was not inconsistent with the adjustment disorder diagnosis.  He indicated that the difference between these two diagnoses can be quite small and therefore there was a fair amount of subjectivity involved.  In addition, the examiner noted that the fact that the Veteran has declined medication lent some support to the relatively minor nature of his symptomatology.  He observed that the July 2011 examiner described no clear relationship between his initial diagnosis of depression not otherwise specified and his time in service. Therefore, in his opinion, there was no clear nexus between current symptomatology and any event that transpired in service.

A VA outpatient treatment note dated in December 2011 reflects a positive screen for PTSD. 

During the Veteran's June 2011 DRO hearing and February 2012 Board hearing, he reported that he had no mental health issues prior to entry into service.  He described an incident where petty officer Yort led him to a remote part of the ship, where he left him on a catwalk near the water in an attempt to coerce suicide.  The Veteran reported that he had been a reservist, and that his commanding officer resented him.  He felt that the suicide incident and other mistreatment was a sort of hazing process or punishment for his prior reserve service.  He also noted that a friend named R.C. tried to take his own life by ingesting pills.  He witnessed this incident, and did not know what happened to R.C. after the attempt.  The Veteran reported that the result of these incidents was that his performance suffered and he was hardly doing any of his duties correctly by the time he was discharged.  With respect to treatment, the Veteran noted that he did not seek treatment until the 1980s, and he was discouraged by the process and did not continue.  He did not seek treatment again until 2004. 

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed, for certain chronic diseases, such as a psychosis, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during service.  This presumption is rebuttable by probative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.   38 C.F.R. § 3.307(c).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychosis is listed as a chronic disease under 38 C.F.R. § 3.309(a).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

A.  PTSD

Considering the claim for service connection in light of the above, the Board finds that the competent, probative evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD, and that, therefore, the claim must be denied.

The above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.   See Owens v. Brown, 7 Vet. App. 429, 433 (1995).   However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).   In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).   A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The only evidence of record reflecting a possible diagnosis of PTSD is the December 2011 VA treatment record, which notes a positive PTSD screening test. However, the PTSD screening test consisted of only four questions and the Veteran's stressor was not noted by the examiner.  Additionally, the PTSD screening test was conducted by a licensed nurse practitioner, not a psychologist or psychiatrist.  Moreover, the examiner did not provide an explicit diagnosis of PTSD, did not state any rationale to support a diagnosis of PTSD, and did not discuss the DSM-IV criteria.  Accordingly, the Board is affording the December 2011 VA treatment report little probative value on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.

By contrast, the Board accepts the December 2010 VA examiner's opinion that the Veteran does not meet the criteria for a diagnosis of PTSD as highly probative medical evidence on this point.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth in DSM-IV, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The Board finds this opinion highly probative. Thus, the most persuasive, competent opinion on the question of current diagnosis of PTSD weighs against the claim.

Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection, as sought, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.   See also McClain, supra; Romanowsky, supra.  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge while his representative, friends, and sister are competent to report their individual observations regarding the Veteran's symptoms or matters within their personal knowledge.  See Jandreau, supra; Buchanan, supra.   In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, matters of medical diagnosis for disability and nexus are not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-is matter within the province of trained medical professionals.  See Jones, supra.  As the Veteran, his representative, friends and/or sister are not shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose PTSD, to render a diagnosis as to a current disability related to PTSD, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain, supra.

Thus, regardless of whether the Veteran has a verified stressor, without persuasive evidence of a diagnosis of PTSD, there is, regretfully, no basis upon which to award service connection, as sought.

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


B.  Psychiatric Disability other than PTSD

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for psychiatric disability other than PTSD is not warranted.

As noted, there is no indication of any psychiatric diagnosis in the post-service record until 2004, which is almost 40 years after the Veteran's discharge from service and well after one year following the Veteran's discharge from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Moreover, the December 2010 VA examiner's opinion-with July 2011 addendum opinion-is the only competent opinion to directly address the question of whether there exists a medical nexus between any current psychiatric disability and service. Rather, the examiner opined that there was no clear nexus between current psychiatric symptomatology-attributed to adjustment disorder and depression not otherwise specified-and any event that transpired in service.  Rather, he noted that adjustment disorder and depression were very closely related diagnoses, and that the Veteran's difficulty adjusting stemmed from his lack of employment and having less income than he was used to.  The examination report reflects that the examiner reviewed all pertinent medical records and the examiner provided adequate rationale in support of the conclusions reached. 

Under these circumstances, the Board accepts the above-noted opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri, supra (holding, inter alia, that it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in fact, supports the claim.

Furthermore, as regards any direct assertions by the Veteran and/or his representative, friends, and sister that the current diagnosed psychiatric disability had its origins in or is otherwise medically related to service, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones, supra.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the psychiatric disability other than PTSD is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (providing that lay persons are not competent to diagnose cancer).  As the Veteran, his representative, friends and sister are not shown to be other than a layperson without the appropriate training and expertise, each individual is not competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  Hence, the lay assertions of medical nexus have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for psychiatric disability other than PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.



ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disability other than PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


